Name: 86/626/EEC: Commission Decision of 17 December 1986 changing the import arangements established by Council Regulation (EEC) No 3420/83 and applied in the Benelux countries, in Denmark, and in Spain in respect of Romania regarding various industrial products (Only the Dutch, Danish, French and Spanish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  Europe;  industrial structures and policy
 Date Published: 1986-12-23

 Avis juridique important|31986D062686/626/EEC: Commission Decision of 17 December 1986 changing the import arangements established by Council Regulation (EEC) No 3420/83 and applied in the Benelux countries, in Denmark, and in Spain in respect of Romania regarding various industrial products (Only the Dutch, Danish, French and Spanish texts are authentic) Official Journal L 364 , 23/12/1986 P. 0057*****COMMISSION DECISION of 17 December 1986 changing the import arangements established by Council Regulation (EEC) No 3420/83 and applied in the Benelux countries, in Denmark, and in Spain in respect of Romania regarding various industrial products (Only the Spanish, Danish, French and Dutch texts are authentic) (86/626/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3420/83 of 14 November 1983 on import arrangements for products originating in State-trading countries, not liberalized at Community level (1), and in particular Article 9 (1) thereof, Whereas Council Regulation (EEC) No 3420/83 established the list of products originating in State-trading countries whose release for free circulation in the Member States is subject to quantitative restrictions; Whereas the Joint Committee established by the Agreement between the European Economic Community and the Socialist Republic of Romania of 28 July 1980 on trade in industrial products (2) met in Bucharest from 28 to 30 November 1986; whereas upon completion of its work it recommended, among other measures, the abolition of quantitative restrictions on the release for free circulation in certain Member States of products originating in Romania; Whereas, pursuant to Article 7 (1) of Regulation (EEC) No 3420/83, the Governments of the Benelux countries, Denmark and Spain have informed the other Member States and the Commission that they consider that the import arrangements applied in the Benelux countries, Denmark and Spain in respect of imports of various industrial products from Romania should be amended in accordance with that Regulation; Whereas, following the examination of different aspects of the measures recommended by the Joint Committee, action should be taken thereon, account being taken in particular of Article 3 (1) of the Agreement between the European Economic Community and the Socialist Republic of Romania on trade in industrial products, HAS ADOPTED THIS DECISION: Article 1 The quantitative restrictions on the release for free circulation in the Member States specified in the Annex, of the goods therein indicated originating in Romania, are hereby abolished. Article 2 This Decision is addressed to the Kingdom of Belgium, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Kingdom of Denmark and the Kingdom of Spain. Article 3 This Decision shall apply from 1 January 1987. Done at Brussels, 17 December 1986. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 346, 8. 12. 1983, p. 6. (2) OJ No L 352, 29. 12. 1980, p. 5. BILAG - ANHANG - PARARTIMA - ANNEX - ANEXO - ANNEXE - ALLEGATO - BIJLAGE - ANEXO 1.2.3 // // // // Medlemslande // Position i den faelles toldtarif // NIMEXE-nummer (1986) // Mitgliedstaaten // Nummer des Gemeinsamen Zolltarifs // NIMEXE-Kennziffer (1986) // KrÃ ¡ti mÃ ©li // KlÃ ¡si toy koinoÃ ½ dasmologÃ ­oy // KÃ ³dikas NIMEXE (1986) // Member States // CCT heading No // NIMEXE code (1986) // Estados miembros // NÃ ºmero del arancel aduanero comÃ ºn // CÃ ³digo NIMEXE (1986) // Ã tats membres // NumÃ ©ro du tarif douanier commun // Code Nimexe (1986) // Stati membri // Numero della tariffa doganale comune // Codice Nimexe (1986) // Lid-Staten // Nummer van het gemeenschappelijk douanetarief // NIMEXE-code (1986) // Estados-membros // N º da pauta aduaneira comum // CÃ ³digo NIMEXE (1986) // // // // Benelux // 57.06 // 57.06-11, 15, 30 (Kat., KatigorÃ ­a, Cat. 148 A) // // 57.10 ex B // 57.10-62 (Kat., KatigorÃ ­a, Cat. 149 A) // // 57.10 ex B // 57.10-68 (Kat., KatigorÃ ­a, Cat. 149 B) // // 57.10 ex B // 57.10-70 (Kat., KatigorÃ ­a, Cat. 149 C) // // // // Danmark Daenemark DanÃ ­a Denmark Dinamarca Danemark Danimarca Denemarken Dinamarca // 70.05 // 70.05-10 41 50 61 63 65 69 // // // // Spanien Spanien IspanÃ ­a Spain EspaÃ ±a Espagne Spagna Spanje Espanha // 50.02 // 50.02-00 (Kat., KatigorÃ ­a, Cat. ex 154) // // //